Citation Nr: 1203476	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-03 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

2.  Entitlement to service connection for residuals of low back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to March 2006 and from February 2008 to February 2009.  He served two tours of duty in the Southwest Asia Theater of operations in Iraq.  His primary specialty during service was combat engineer.  His medals, badges and citations include the Global War on Terrorism Expeditionary Medal, the Global War on Terrorism Service Medal, and the Combat Action Badge.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a May 2009 rating decision of the VA Regional Office (RO) in Houston, Texas that denied service connection for residuals of traumatic brain injury and residuals of low back injury.

The Veteran was afforded a Travel Board hearing in October 2011 before the undersigned Veterans Law Judge sitting at San Antonio, Texas.  The transcript is of record.  

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he sustained traumatic brain injury from an RPG [rocket-propelled grenade] explosion during a tour of duty in Iraq, and continues to have residuals of such that include frequent headaches, problems with his thinking processes and memory loss.  The appellant testified on personal hearing in October 2011 that he could not concentrate, had short-term memory loss, and had a major problem with irritability that he attributed to traumatic brain injury in service.  That is, he testified that he continues to have unresolved symptoms of TBI.  He also contends that he has a low back disorder related to a fall during active duty.

VA outpatient clinical records dated in March 2009 reflect that the Veteran was afforded consultation for traumatic brain injury.  Upon conclusion of the examination, the examiner found that there were "Mild TBI [traumatic brain injury] events with fair integration into the community..."  However, on ensuing examination for VA compensation and pension purposes the following month, in April 2009, the examiner concluded that there was no diagnosis because TBI had resolved.  

When comparing the above, the Board notes that there appears to be conflict in the medical opinions as to whether the Veteran has residuals of traumatic brain injury.  The differing conclusions require reconcilement.  As such, the Board finds that further development of the evidence is indicated, to include an examination by a VA neurologist.  Neither examiner referenced above indicated that he was a specialist in such matters.  The fulfillment of the VA's statutory duty to assist the appellant includes requesting a contemporaneous and thorough VA medical examination by a specialist when indicated, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one. See Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

The Veteran wrote in December 2010 that since the initiation of his appeal, he had received further medical treatment at the Harlingen [Texas] VA outpatient clinic.  Testimony was presented on personal hearing in October 2011 to the effect that he obtained VA outpatient clinic treatment and that the records were not up-to-date.  VA outpatient clinical records in the claims folder date through March 2009.  The Board is thus put on notice as the existence of additional VA clinical data that may have some bearing on the claims.  As such, they must be retrieved and associated with the other evidence on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA records dating from April 2009 through the present should be requested.

Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient records from April 2009 through the present and associate with the claims folder.

2.  Schedule the Veteran for a VA examination by a VA neurologist.  The claims folder must be made available to the examiner.  All necessary tests and studies should be accomplished and clinical findings should be reported in detail.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or better) as to whether the Veteran currently has any residuals of closed head or traumatic brain injury, and specify the symptomatology in this regard.  

If residuals of closed head or traumatic brain injury are not found, the examiner must state the likely etiology of the Veteran's reported symptoms that include headaches, irritability, forgetfulness, memory loss, deficient thought processes, and inability to concentrate, etc.  

The examiner should provide full rationale for the opinions and conclusions reached in a narrative report.  

In formulating the medical opinion(s), the examiner is asked to consider that the term "at least as likely as not" does not mean within the realm of possibility, rather that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation. 

3.  After taking any further development deemed appropriate, re-adjudicate the issues, including with consideration of 38 C.F.R. § 3.317, as applicable.  If a benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


